t c no united_states tax_court charles a boyd and darby a harvey f k a darby a boyd et al petitioners v commissioner of internal revenue respondent docket nos filed date ps are shareholders in c a trucking company formed pursuant to sec_1361 i r c c compensates its drivers at a rate of to cents per mile c also provides a per_diem_allowance of cents per mile ps deducted percent of the per_diem_allowance paid to the drivers cases of the following petitioners are consolidated herewith ralph e and lee ann bradbury docket no charles e harvey docket no deborah g harvey docket no mark h and jackie guffin docket no warren d and debra w garrison docket no mark l and jill g pryor docket no diane m miller docket no edward m and bonnie p harvey docket no and james e and lynn b willbanks docket no at trial ps presented evidence as to the estimated nonmeal travel_expenses incurred by c’s drivers c’s drivers testified as to the average amount of their per_diem_allowance that they spent on items such as lodging truck parking showers laundry and federal express charges held despite the presentation of evidence at trial as to the estimated nonmeal travel_expenses incurred by c’s drivers ps have failed to establish a basis for deducting percent of the per_diem_allowance paid to the drivers 118_tc_428 followed held further pursuant to revproc_94_77 1994_2_cb_825 revproc_96_28 1996_1_cb_686 and revproc_96_64 1996_2_cb_427 ps may only deduct percent of the per_diem_allowance paid to the drivers held further sec_4 of revproc_94_77 1994_2_cb_825 revproc_96_28 1996_1_cb_686 and revproc_96_64 1996_2_cb_427 is not invalid held further ps have not substantiated the actual travel_expenses incurred by the drivers pursuant to sec_274 i r c held further the portion of the per_diem_allowance that ps estimate is allocated to nonmeal travel_expenses may not be deducted in full j betsy meacham and roger d rowe for petitioners caroline r krivacka for respondent vasquez judge respondent disallowed deductions of dollar_figure for the taxable_year ending date dollar_figure unless otherwise indicated all section references are to continued for the taxable_year ending date dollar_figure for the taxable_year ending date and dollar_figure for the taxable_year ending date claimed by continental express inc continental or the corporation an s_corporation in which petitioners are shareholders at issue is the amount that petitioners may deduct with respect to per_diem allowances continental provided to its drivers and particularly whether the 50-percent limitation of sec_274 applies to the total amount of the per_diem payments findings_of_fact the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference continental express inc continental is an s_corporation within the meaning of sec_1361 at the time they filed their petitions all petitioners resided in arkansas except edward and bonnie harvey who resided in florida and deborah harvey who resided in tennessee petitioners’ yearend ownership percentages as of date date and date were shareholder ownership percentage ralph e bradbury warren d garrison dollar_figure dollar_figure continued the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure and all amounts are rounded to the nearest dollar bonnie p harvey edward m harvey diane m miller james e willbanks dollar_figure dollar_figure dollar_figure dollar_figure petitioners’ yearend ownership percentages as of date were shareholder ownership percentage darby a harvey f k a darby a boyd dollar_figure darby harvey irrevocable and intervivos trust ralph e bradbury mark h guffin mark guffin irrevocable and intervivos trust charles e harvey charles harvey irrevocable and intervivos trust deborah g harvey deborah harvey irrevocable and intervivos trust bonnie p harvey edward m harvey diane m miller jill g pryor jill guffin harvey irrevocable and intervivos trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure continental is engaged in the long-haul irregular route trucking business continental hauls nonbulk dry goods in trailers from coast to coast in the continental_united_states the average length of a haul was big_number to big_number miles continental did not have a dedicated route and drivers often made triangular runs that is drivers often picked up goods in new jersey and the northeast and delivered the goods to california and the west coast then they picked up goods on the west coast and delivered them to points such as arkansas texas or the midwest eventually they delivered goods to new jersey and the east coast and headed west again continental’s drivers continental employed between and drivers during the years in issue drivers were away from home for a minimum of consecutive days per trip and were on the road for an average total of to days per month some drivers were away for to months at a time before returning home drivers accrued day off for every days of driving drivers averaged approximately to miles per day u s department of transportation regulations prohibited drivers from traveling more than miles per day additionally the department of transportation regulations required drivers to be off duty for hours for every hours on duty the regulations limited drivers to a maximum of hours on duty per week with an exception for layovers continental drivers earned compensation only when the wheels on the truck were turning continental paid its drivers on a per mile arrangement ranging from to cents per mile depending on experience drivers also received a per_diem_allowance paid through an accountable_plan the per_diem paid to drivers in addition to compensation was intended to reimburse drivers for travel_expenses the per_diem was cents per mile for single drivers continental’s management believed drivers typically received a per_diem_allowance in the low dollar_figure range for day of driving continental’s per_diem_allowance plan was similar to the majority of per_diem_allowance plans used by other companies in the trucking industry continental’s trucks continental drivers operated international tractors each tractor had a cab with a sleeper berth behind the driver’s and passenger’s seats the engine in a continental tractor was located beneath the driver’s and passenger’s seats the size of the cab including the sleeper berth was inches across by inches deep by inches high the sleeper berth had no powered air vents ventilation heating and air conditioning were available only through vents in the dash of the cab and powered by the engine the berth had no running water no toilet and very little storage one driver described the sleeper berth as a rolling jail cell the sleeper berth contained a twin size mattress covered in plastic but no box spring newer models of continental’ sec_3 single drivers constituted percent of continental’s drivers one percent of the drivers drove in two-person teams each team driver received a per_diem_allowance of cents per mile tractors contained larger sleeper berths allowing for a 60-inch mattress the sleeper berth was designed to provide a driver with room to rest while transporting a load of freight drivers’ sleep was less restful in the sleeper berth than in a motel the sleeper berth vibrated and was not quiet because the truck engine remained on while drivers slept so that they had ventilation additionally drivers worried about burglary of their cargo while they slept in the sleeper berth drivers slept in the sleeper berth more often than not continental management assumed that drivers slept in the sleeper berth on average of nights per week motel rentals drivers would sleep in a motel while they traveled to prevent fatigue and to maintain safety while they were traveling continental generally did not reimburse drivers for motel rooms drivers slept in a motel anywhere from two or three times per month to nights per week generally drivers did not spend more than dollar_figure to dollar_figure for a motel pursuant to a corporate layover policy continental provided dollar_figure per day in wages and up to dollar_figure reimbursement for a motel if the driver was not moving for example if a driver was waiting to unload or load the trailer at its destination due to a backup the driver would receive layover pay and reimbursement for a motel on the second night the driver was waiting to unload drivers’ other travel_expenses in addition to the expense of renting a motel room drivers also incurred expenses for truck parking showers laundry cleaning supplies for the cab sheets for the sleeper berth and federal express charges for shipping bills of lading drivers also incurred expenses for their meals truck parking cost approximately dollar_figure to dollar_figure per night if free parking could not be obtained each shower at a truck stop cost approximately dollar_figure to dollar_figure laundry cost between dollar_figure and dollar_figure per week federal express charges were approximately dollar_figure per week continental drivers were free to spend or not spend the per_diem in any manner they chose drivers generally spent all of the per_diem on the travel_expenses they incurred while working for continental the per_diem however did not and could not cover all of the expenses drivers incurred even for a driver who lived frugally and stayed in a motel only or nights per month the per_diem was insufficient to pay for a nightly motel in addition to meals continental’s payroll accounting and recordkeeping continental’s accounting and payroll system tracked miles driven not days worked in continental purchased a new computer system and software designed for the trucking industry at a cost in excess of dollar_figure the new system tracked only miles driven not number of days worked to track and pay per_diem on a basis other than miles driven would have required a duplicate accounting system between and drivers were in short supply continental could not abruptly change its compensation system if its drivers would have perceived the change to their detriment as continental would lose large numbers of drivers to competing trucking firms continental management concluded that in times of short labor supply changes in a compensation system must occur across the industry and no single company can change significantly its compensation without an adverse impact on its driver retention continental made a business decision to substantiate deductions for its drivers’ per_diem_allowance using the revenue procedures prescribed by the internal_revenue_service continental did not require drivers to submit receipts or records of their travel_expenses if any except pursuant to layover and phone call policies drivers generally did not submit receipts or other records to the corporation indeed when drivers did submit receipts for travel_expenses not related to layover or phone calls continental destroyed the receipts or put them back in the driver’s trip envelope without consideration continental paid the per_diem in lieu of reimbursing actual expenses for meals and incidental_expenses incurred by drivers petitioners’ tax returns on its forms 1120s u s income_tax return for an s_corporation for the years at issue continental deducted as part of other deductions driver-related expenses including fuel tolls motels layover per_diem and hiring cost-- drivers the amounts deducted as per_diem payments were dollar_figure for the taxable_year ending date dollar_figure for the taxable_year ending date dollar_figure for the taxable_year ending date and dollar_figure for the taxable_year ending date these claimed per_diem_amounts represent percent of the actual per_diem payments made to the drivers to arrive at the 80-percent claimed deduction continental applied the sec_274 percent limitation to percent of the total per_diem_amounts paid during the tax years and deducted the remaining percent in full opinion sec_274 allows a taxpayer to deduct only percent of the amount that otherwise would qualify as an allowable deduction for meals or business entertainment the issue is whether this 50-percent limitation applies to the full amount of per_diem allowances paid with respect to continental’s drivers as respondent contends for the reasons discussed below we agree with respondent at the outset we note the similarities between this case and 118_tc_428 in beech trucking co the corporation took the same tax position regarding deductibility of the per_diem_allowance paid to its drivers as petitioners in this case five of the six shareholders of beech trucking are petitioners in this case beech trucking drivers were dispatched on both long and short hauls beech trucking trucks had sleeper berths beech trucking’s long-haul drivers earned between and cents per mile in wages which included a cents per mile per_diem_allowance short-haul drivers earned a flat weekly salary and an additional cents per mile per_diem see beech trucking co v commissioner supra pincite on its forms 1120s u s income_tax return for an s_corporation for and beech trucking claimed a deduction that wa sec_80 percent of the actual per_diem_allowance paid to its drivers see id pincite in beech trucking co petitioners argued unsuccessfully the petitioners in 118_tc_428 moved to dismiss their appeal to the court_of_appeals for the eight circuit on date the court_of_appeals granted the motion to dismiss ed harvey owned percent of beech trucking ralph bradbury owned percent of beech trucking diane miller owned percent of beech trucking james willbanks owned percent of beech trucking warren garrison owned percent of beech trucking arthur beech the only shareholder who is not a shareholder of continental express inc owned percent of beech trucking see id pincite that revproc_94_77 1994_2_cb_825 and revproc_96_28 1996_1_cb_686 were invalid insofar as they operate to characterize the beech trucking per_diem payments as being solely for meals and incidental_expenses and not for lodging and to apply the sec_274 limitation to nonmeal expenses that were covered by the per_diem beech trucking co v commissioner supra pincite the analysis and reasoning in beech trucking co apply to this case the doctrine_of stare_decisis is important to this and other federal courts 97_tc_94 stare_decisis is the preferred course because it promotes the evenhanded predictable and consistent development of legal principles fosters reliance on judicial decisions and contributes to the actual and perceived integrity of the judicial process id pincite the key difference between beech trucking co and this case is that here petitioners presented evidence at trial as to the estimated nonmeal travel_expenses incurred by continental’s drivers in beech trucking co the taxpayer offered no independent substantiation of the amounts of lodging or incidental_expenses that the beech trucking drivers might have incurred or otherwise established any reasonable basis for allocating the per_diem payments to meals incidentals and lodging_expenses incurred by the drivers beech trucking co v commissioner supra pincite here continental’s drivers testified as to the average amount of the per_diem_allowance that they spent on items such as lodging truck parking showers laundry and federal express charges despite the presentation of this evidence we hold that petitioners have failed to establish a basis for deducting percent of the per_diem_allowance paid to continental’s drivers petitioners in this case have raised arguments regarding the validity of the revenue procedures which we must consider furthermore unlike in beech trucking co petitioners in this case as noted above attempted to substantiate the drivers’ travel_expenses we must consider whether this evidence meets the requirements of sec_274 additionally petitioners here argue that they are entitled to a 100-percent deduction for the portion of the per_diem_allowance that they estimate is allocable to nonmeal expenses i whether petitioners may deduct percent of the per_diem_allowance paid to continental’s drivers a statutory framework sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 enumerates certain types of deductible expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 and traveling expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business sec_162 sec_274 generally disallows any deduction under sec_162 for among other things any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with stringent substantiation requirements as to the amount time and place and business_purpose of the expense sec_274 sec_274 authorizes the secretary to provide by regulations that some or all of these substantiation requirements shall not apply in the case of an expense which does not exceed an amount prescribed pursuant to such regulations under sec_274 the amount allowable as a deduction for any expense for food or beverages is generally limited to percent of the amount of the expense that would otherwise be allowable sec_274 b the revenue procedures under the applicable sec_274 regulations the commissioner is authorized to prescribe rules in pronouncements of general applicability under which certain types of expense allowances including per_diem allowances for ordinary and necessary expenses of traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 sec_1 d -1 income_tax regs see also sec_1_274-5t temporary income_tax regs fed reg date for purposes of these regulations revproc_94_77 1994_2_cb_825 revproc_96_28 1996_1_cb_686 and revproc_96_64 1996_2_cb_427 hereinafter referred to collectively as the revenue procedures authorize various nonmandatory methods that taxpayers may elect to use in lieu of substantiating actual expenses for deemed substantiation of employee lodging meal and incidental_expenses incurred while traveling away from home beech trucking co v commissioner supra pincite under one of the methods authorized by the revenue procedures an employee’s expenses for lodging meal and incidental_expenses while traveling away from home will be deemed substantiated when a payor the employer its agent or a third party provides a per revproc_94_77 1994_2_cb_825 is effective for per_diem allowances paid on or after date revproc_96_28 1996_1_cb_686 superseded revproc_94_77 supra for per_diem allowances paid on or after date revproc_96_64 1996_2_cb_427 superseded revproc_96_28 supra for per_diem allowances paid on or after date revproc_96_64 supra restates the relevant sections of revproc_94_77 supra and revproc_96_28 supra almost in its entirety subsequent citations to provisions of revproc_96_64 supra will also refer to provisions of superseded revproc_94_77 supra and revproc_96_28 supra we note that there are some minor differences between revproc_96_28 supra and revproc_96_64 supra however these differences do not affect the outcome of this case diem allowance under a reimbursement or other expense allowance arrangement to pay for such expenses revproc_96_64 sec_1 c b pincite section dollar_figure of revproc_96_64 c b pincite defines a per_diem_allowance as a payment under a reimbursement or other expense allowance arrangement that meets the requirements specified in sec_1_62-2 and that is paid with respect to ordinary and necessary business_expenses incurred or which the payor reasonably anticipates will be incurred by an employee for lodging meal and incidental_expenses or for meal and incidental_expenses for travel away from home in_connection_with_the_performance_of_services as an employee of the employer reasonably calculated not to exceed the amount of the expenses or the anticipated expenses and paid at or below the applicable federal per_diem rate a flat rate or stated schedule or in accordance with any other service-specified rate or schedule under the revenue procedures if a per_diem_allowance includes reimbursement for lodging in addition to meal and incidental_expenses m ie the amount of expenses deemed substantiated each day is the lesser_of the per_diem_allowance for the day or the federal per_diem rate for the locality of travel for the day revproc_96_64 sec_4 c b pincite if the per_diem_allowance includes reimbursement only for m ie and not for lodging the amount of expenses deemed substantiated each day is the lesser_of the per_diem_allowance for the day or the federal m ie rate revproc_96_64 sec_4 c b pincite under special rules for the transportation industry including the trucking industry a taxpayer is permitted to treat dollar_figure as the federal m ie rate for all localities of travel in the continental_united_states revproc_96_64 sec_4 c b pincite a per_diem_allowance is treated as paid only for m ie if the payor pays the employee for actual expenses for lodging based on receipts submitted to the payor the payor provides the lodging in_kind the payor pays the actual expenses for lodging directly to the provider of the lodging the payor does not have a reasonable belief that lodging_expenses were or will be incurred by the employee or the allowance is computed on a basis similar to that used in computing the employee’s wages or other compensation eg the number of hours worked miles traveled or pieces produced rev_proc sec_4 c b pincite emphasis added after applying the test in section dollar_figure of the revenue procedures to determine whether a per_diem_allowance is paid only for m ie or for lodging and m ie the revenue procedures contain special rules for applying the sec_274 50-percent limitation to per_diem allowances section dollar_figure of the revenue procedures provides application of the 50-percent limitation on meals and expenses when a per_diem_allowance is paid only for meals and incidental_expenses an amount equal to the lesser_of the per_diem_allowance for each calendar day or the federal m ie rate for the locality of under revproc_94_77 sec_4 1994_2_cb_825 a taxpayer was permitted to treat dollar_figure as the federal m ie rate for all localities of travel in the continental_united_states travel for such day is treated as an expense for food and beverages when a per_diem_allowance is paid for lodging meal and incidental_expenses the payor must treat an amount equal to the federal m ie rate for the locality of travel for each calendar day the employee is away from home as an expense for food and beverages for purposes of the preceding sentence when a per_diem_allowance for lodging meal and incidental_expenses for a full_day of travel is paid at a rate that is less than the federal per_diem rate for the locality of travel the payor may treat an amount equal to percent of such per_diem_allowance for a full_day of travel as the federal m ie rate for the locality of travel c application of the revenue procedures petitioners claimed deductions for the per_diem payments on the basis of the fourth sentence of section dollar_figure of the revenue procedures ie they treated percent of the per_diem payments as expenses for food and beverages and thus subject_to the sec_274 50-percent limitation and deducted the remaining percent in full resulting in a claimed deduction of percent of the total per_diem payments respondent contends that after applying the test set forth in section dollar_figure of the revenue procedures petitioners are not entitled to the claimed treatment because under the revenue procedures the per_diem payments are treated as being made only for m ie and not for lodging accordingly respondent contends under section dollar_figure of the revenue procedures the per_diem payments are treated as being solely for food and beverages and thus fully subject_to the 50-percent limitation of sec_274 we agree it is undisputed that the per_diem allowances are computed on the same basis as the drivers’ wages ie on the basis of miles driven hence section dollar_figure of the revenue procedures treats the per_diem allowances as being paid only for m ie beech trucking co v commissioner supra pincite under section dollar_figure of the revenue procedures the expenses covered by the per_diem_allowance are deemed substantiated in an amount equal to the lesser_of the per_diem_allowance for the day or the federal m ie rate see revproc_96_64 sec_4 c b pincite under section dollar_figure of the revenue procedures because the per_diem allowances are deemed paid only for m ie an amount equal to the lesser_of the per_diem_allowance or the federal m ie rate is treated as an expense for food and beverages and thus subject_to the limitations of sec_274 beech trucking co v commissioner supra pincite for the average daily per_diem_allowance paid_by continental was between dollar_figure and dollar_figure which is less than the federal m ie rate of dollar_figure see revproc_94_77 sec_4 c b pincite for the average daily per_diem_allowance was between dollar_figure and dollar_figure and the federal m ie rate was dollar_figure see id see also revproc_96_28 the test in sec dollar_figure of the revenue procedures is disjunctive failure to meet any one of the five enumerated requirements causes the per_diem allowances to be considered as paid only for m ie beech trucking co v commissioner supra pincite n it is undisputed that the requirement described in the text above has been met we need not decide whether any of the additional requirements have been met id 1996_1_cb_688 for the average daily per_diem_allowance was dollar_figure which is less than the federal m ie rate of dollar_figure see revproc_96_64 c b pincite accordingly under section dollar_figure of the revenue procedures the full amount of the per_diem payments is treated as being for food and beverages and thus subject_to the 50-percent limitation of sec_274dollar_figure id d petitioners’ contentions as in beech trucking co petitioners argue that the revenue procedures are invalid insofar as they operate in sec_4 to characterize the per_diem payments as being solely for m ie and in section to apply the sec_274 limitations to the full amount of the per_diem payments petitioners do not argue that the revenue procedures are otherwise invalid to the contrary petitioners rely on section dollar_figure of the revenue procedures for deemed substantiation of the drivers’ travel_expenses and on that part of section dollar_figure of the revenue procedures that would permit continental absent the provision in section dollar_figure which deems the per_diem payments to be solely for m ie to treat percent of the per_diem payments as being reimbursements of the drivers’ lodging_expenses in effect to the extent that for dollar_figure was the per_diem_allowance only dollar_figure is treated as being for food and beverage and thus subject_to the sec_274 limitation petitioners must concede this because they have not otherwise substantiated the amount that is greater than that which is deemed substantiated in the revenue procedures petitioners seek to rely selectively on certain aspects of the revenue procedures that work to continental’s benefit while seeking to avoid the associated conditions that the revenue procedures impose for the reasons stated in beech trucking co v commissioner supra pincite we find that sec_4 of the revenue procedures is valid we reemphasize the point stated in beech trucking co that the revenue procedures are elective provisions that provide deemed substantiation in lieu of actual substantiation of the drivers’ precise travel_expenses the first paragraph of the revenue procedures states use of a method described in this revenue_procedure is not mandatory and a taxpayer may use actual allowable expenses if the taxpayer maintains adequate_records or other_sufficient_evidence for proper substantiation revproc_96_64 sec_1 c b pincite in beech trucking co v commissioner supra pincite we stated as pronouncements of general applicability the revenue procedures cannot be expected to mirror perfectly the manifold circumstances of all taxpayers and their traveling employees or of any particular taxpayer’s traveling employees as elective procedures meant to mitigate what might otherwise be onerous substantiation burdens for payors of per_diem allowances the revenue procedures accomplish we believe at least rough justice giving due regard to the highly detailed nature of the statutory and regulatory scheme involved here to the specialized experience and information presumably available to the commissioner and to the value of uniformity in administering the national tax laws we are unpersuaded that the complained-of conditions imposed by section dollar_figure or section dollar_figure of the revenue procedures as applied in the instant case are arbitrary or unlawful see 533_us_218 in this case petitioners raised two new arguments concerning the validity of sec_4 of the revenue procedures first petitioners argue that sec_4 conflicts with the 50-percent limitation of sec_274 petitioners argue that because the revenue procedures turns on the method of payment of the per_diem_allowance it imposes the limitation on deductibility for ‘food or beverage’ expenses upon the entirety of the per_diem_allowance without regard to the nature of the expenses actually incurred by the employees respondent argues that there is no conflict between sec_4 of the revenue procedures and sec_274 respondent correctly notes that sec_4 is one of the tests that determine whether the per_diem is paid solely for meals and incidental_expenses only after meeting that test is the sec_274 50-percent limitation applied we agree with respondent that the per_diem is paid without regard to the nature or amount of the expense actually incurred by the employee indeed the drivers testified that they were free to spend their per_diem in any manner they chose the testimony established that the vast majority of the per_diem was spent on meals and incidental travel_expenses such as laundry and showers most of the drivers’ rest periods were taken in the sleeping berth and not at motels there is no evidentiary support for petitioners’ position that percent of the per_diem was spent on lodging second petitioners argue that as sec_4 of revproc_94_77 was issued on date continental did not have a sufficient opportunity to alter its accounting systems to provide for an alternative per_diem_allowance paid on a basis other than per mile continental had recently purchased new computer equipment and it claimed it would have lost drivers to competing trucking companies if it had altered the per_diem method of payment we have found that continental made a business decision to pay its drivers a per_diem for their travel_expenses in lieu of reimbursement for actual expenses_incurred this method correlated with its payment of wages this method required less recordkeeping under this method continental did not need to maintain actual receipts for each expense incurred by its drivers congress provided that the secretary may by regulation provide rules for meeting the stringent substantiation requirements of sec_274 sec_4 of revproc_94_77 is one of those rules ii whether petitioners have substantiated the drivers’ travel_expenses pursuant to sec_274 in any event even if we were to agree with petitioners that the complained-of conditions imposed by the revenue procedures are invalid which we do not we would not reach a different result in this case in beech trucking co we noted that petitioner has not independently substantiated and thus is entitled to no deduction for any of the subject expenses in excess of those deemed to be substantiated under the revenue procedures beech trucking co v commissioner supra pincite we further stated petitioner has not attempted to substantiate the drivers’ travel_expenses in any manner that would provide an evidentiary basis for allocating the per_diem payments between meal expenses and other reimbursed travel_expenses id pincite in this case petitioners’ second bite at the apple petitioners presented the testimony of some of continental’s drivers as to their estimated travel_expenses deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a 292_us_435 dollar_figure the examination in this case began date therefore sec_7491 is inapplicable 116_tc_438 sec_7491 applies to examinations continued ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that he pays or incurs during the taxable_year in carrying_on_a_trade_or_business sec_162 a taxpayer however is required to maintain records sufficient to establish the amounts of his deductions sec_6001 sec_1 a income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in certain circumstances 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed we may not use the cohan doctrine to estimate expenses covered by sec_274 see 50_tc_823 affd per continued commenced after date curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction pursuant to sec_274 a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_274 sec_1_274-5t temporary income_tax regs fed reg date when a taxpayer’s records have been destroyed or lost due to circumstances beyond his control he is generally allowed to substantiate his deductions through secondary evidence 71_tc_1120 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer in this type of situation may reconstruct his expenses through other credible_evidence watson v commissioner tcmemo_1988_29 sec_1_274-5t temporary income_tax regs supra if no other documentation is available we may although we are not required to do so accept credible testimony of a taxpayer to substantiate a deduction watson v commissioner supra having observed the witnesses’ appearance and demeanor at trial we find them to be honest forthright and credible the drivers who testified at trial provided reasonable estimates of their monthly travel_expenses beverly james estimated monthly expenses as follows dollar_figure for motels dollar_figure for showers dollar_figure for truck parking dollar_figure for laundry and dollar_figure for federal express charges these expenses averaged dollar_figure per day using a 28-day month david butler estimated monthly expenses as follows dollar_figure for motels dollar_figure for showers dollar_figure for truck parking dollar_figure for laundry and dollar_figure for federal express charges these expenses averaged dollar_figure per day using a 28-day month william lane estimated monthly expenses as follows dollar_figure for motels dollar_figure for showers dollar_figure for truck parking dollar_figure for laundry and dollar_figure for federal express charges these expenses averaged dollar_figure per day using a 28-day month mr lane estimated his expenses for meals at approximately dollar_figure-25 per day despite the credible testimony of the witnesses we find that petitioners did not substantiate the travel expense deductions of their approximately drivers pursuant to strict standards of sec_274 and the regulations petitioners did not establish the amount time or place of each separate expenditure for each of the drivers sec_1_274-5t temporary income_tax regs petitioners did not establish the dates of departure and return for each trip away from home by each driver or the exact number of days away from home sec_1_274-5t temporary income_tax regs petitioners did not establish the exact destination or locality of travel as described by name of city or town or other similar designation sec_1_274-5t temporary income_tax regs what petitioners did is provide good reasonable estimates and averages of the expenses that continental’s drivers incurred on the road while we understand why petitioners made a business decision not to require receipts and records of the drivers’ expenses the regulations under sec_274 make it clear that estimates and averages are not sufficient to establish travel_expenses pursuant to sec_274 see sanford v commissioner t c pincite the cohan doctrine does not apply to expenses covered by sec_274 furthermore we note that were we to find that some of the expenses were ordinary business_expenses under sec_162 petitioners have failed to substantiate meals and other incidental_expenses pursuant to sec_274 therefore petitioners fare better with the deemed substantiation of the revenue procedures than by actual substantiation under sec_162 and sec_274 iii whether petitioners may deduct more than percent of the nonmeal travel_expenses incurred by drivers petitioners argue that if the fifth part of section dollar_figure of revproc_94_77 is valid petitioners are entitled to a downward adjustment in the audit adjustment to continental’s net_income for payment of substantial fully deductible nonmeal travel_expenses essentially petitioners seek to deduct an amount of the per_diem_allowance that is more than percent but less than percent by obtaining a full deduction for the average expenses related to truck parking showers motels laundry and federal express in addition to a 50-percent deduction for the portion of the per_diem allocated to meals using the testimony of the drivers petitioners estimate the average daily nonmeal expenses at dollar_figure per day per driver for an additional deduction of dollar_figure for dollar_figure for and dollar_figure for in support of this argument petitioners rely on a sentence in beech trucking co v commissioner supra pincite which petitioners interpret as an outline of proof for success in future cases having relied exclusively upon the deemed substantiation methods provided in the revenue procedures petitioner has offered no independent substantiation of the amounts of lodging or incidental_expenses that the beech trucking drivers might have incurred or otherwise established any reasonable basis for allocating the per_diem payments to meals incidentals and lodging_expenses incurred by the driversdollar_figure __________ in particular the record does not establish the number of days per trip that the drivers would normally pay for separate lodging or for incidentals such as showers laundry local transportation or overnight parking as previously noted it appears that at least some of the trips for which beech trucking paid per_diem allowances involved no overnight travel petitioners misinterpret our description of the lack of evidence in beech trucking co as establishing a legal rule for future cases the rules regarding deductibility of per_diem allowances provide for one of two options actual substantiation pursuant to sec_274 or deemed substantiation pursuant to the revenue procedures had petitioners not elected to be under the revenue procedures and had they instead substantiated the nonmeal expenses in compliance with sec_274 petitioners would have been entitled to a full deduction for those expenses however since they elected to opt into the revenue procedures and not to substantiate these expenses as required by sec_274 they are restricted to the rules under the revenue procedures the per_diem_allowance in this case was deemed to be paid as a meals only per_diem_allowance under the test set forth in sec_4 of the revenue procedures when a per_diem_allowance is deemed paid as a meals only per_diem_allowance the revenue procedures provide for a 50-percent deduction of the entire per_diem_allowance and do not allow for a greater deduction when a taxpayer provides estimates regarding the average nonmeal expenses indeed the purpose of the deemed substantiation under the revenue procedures is to avoid the need for additional evidence and subjective interpretations and to provide taxpayers with clear and objective tests even if such tests fail to mirror actual expenditures we also note that for the reasons stated in beech trucking co v commissioner supra pincite petitioners’ reliance on 115_tc_210 in support of their argument that they may use actual substantiation in addition to deemed substantiation is misplaced we reiterate that johnson deals with section dollar_figure of the revenue procedures which is not at issue in this case in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect respondent’s mathematical error in the statutory_notice_of_deficiency with respect to the adjustments made to continental for decisions will be entered under rule
